As filed with the Securities and Exchange Commission on May 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2011 Date of reporting period:March 31, 2011 Item 1. Schedules of Investments. Davidson Multi-Cap Equity Fund Schedule of Investments March 31, 2011 (Unaudited) Shares COMMON STOCKS - 97.94% Value Activities Related to Credit Intermediation - 1.48% Starwood Property Trust, Inc. $ Aerospace Product and Parts Manufacturing - 1.98% United Technologies Corp. Agencies, Brokerages, and Other Insurance Related Activities - 1.95% Principal Financial Group, Inc. Basic Chemical Manufacturing - 1.53% Praxair, Inc. Beverage Manufacturing - 1.81% PepsiCo, Inc. Communications Equipment Manufacturing - 4.16% Cisco Systems, Inc. (a) QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 4.48% Apple, Inc. (a) International Business Machines Corp. Computer Systems Design and Related Services - 1.68% Cerner Corp. (a) Couriers and Express Delivery Services - 1.74% FedEx Corp. Data Processing, Hosting, and Related Services - 2.03% Fiserv, Inc. (a) Depository Credit Intermediation - 6.30% JPMorgan Chase & Co. State Street Corp. Wells Fargo & Co. Electric Lighting Equipment Manufacturing - 2.06% Cooper Industries PLC (b) Electric Power Generation, Transmission and Distribution - 1.56% Black Hills Corp. Electronics and Appliance Stores - 1.20% Best Buy Co., Inc. Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.87% General Electric Co. Grain and Oilseed Milling - 1.68% Archer-Daniels-Midland Co. Health and Personal Care Stores - 2.82% Medco Health Solutions, Inc. (a) Walgreen Co. Insurance Carriers - 1.95% StanCorp Financial Group, Inc. Jewelry, Luggage, and Leather Goods Stores - 1.29% Blue Nile, Inc. (a) Management of Companies and Enterprises - 1.79% Morgan Stanley Medical and Diagnostic Laboratories - 1.76% Laboratory Corporation of America Holdings (a) Medical Equipment and Supplies Manufacturing - 3.39% 3M Co. Becton, Dickinson & Co. Motor Vehicle Manufacturing - 1.74% Ford Motor Co. (a) Natural Gas Distribution - 1.73% Sempra Energy Newspaper, Periodical, Book, and Directory Publishers - 1.74% McGraw-Hill Companies, Inc. Office Furniture (including Fixtures) Manufacturing - 2.21% Herman Miller, Inc. Oil and Gas Extraction - 6.07% Baker Hughes, Inc. Devon Energy Corp. Marathon Oil Corp. Other Electrical Equipment and Component Manufacturing - 1.81% Energizer Holdings, Inc. (a) Other Information Services - 1.78% Google, Inc. - Class A (a) Other Investment Pools and Funds - 1.91% Redwood Trust, Inc. Other Telecommunications - 1.55% NII Holdings, Inc. (a) Petroleum and Coal Products Manufacturing - 4.09% Exxon Mobil Corp. Frontier Oil Corp. Pharmaceutical and Medicine Manufacturing - 3.06% Amgen, Inc. (a) Gilead Sciences, Inc. (a) Residential Building Construction - 1.56% D.R. Horton, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 2.16% E.I. du pont de Nemours & Co. Scientific Research and Development Services - 1.43% Pharmaceutical Product Development, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.62% Church & Dwight Co., Inc. Estee Lauder Companies, Inc. - Class A Software Publishers - 5.46% Ariba, Inc. (a) Intuit (a) MICRO Systems, Inc. (a) Support Activities for Mining - 2.10% Pride International, Inc. (a) Wired Telecommunications Carriers - 3.41% Time Warner Cable, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $29,459,946) Shares SHORT-TERM INVESTMENTS - 2.19% Value Fidelity Institutional Government Portfolio - Class I, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $832,431) TOTAL INVESTMENTS IN SECURITIES(Cost $30,292,377) - 100.13% Liabilities in Excess of Other Assets - (0.13)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of March 31, 2011. Note 1 – Securities Valuation The Davidson Multi-Cap Equity Fund’s (the “Fund”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in other mutual funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Construction $ $
